Xiu Jian Sun v Yeung (2015 NY Slip Op 07492)





Xiu Jian Sun v Yeung


2015 NY Slip Op 07492


Decided on October 14, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 14, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
COLLEEN D. DUFFY
BETSY BARROS, JJ.


2014-08945
 (Index No. 4932/14)

[*1]Xiu Jian Sun, appellant, 
vWilliam Yeung, et al., respondents.


Xiu Jian Sun, Flushing, N.Y., appellant pro se.

DECISION & ORDER
Appeal by the plaintiff, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Pineda-Kirwan, J.), dated July 22, 2014, as granted that branch of the defendants' unopposed motion which was to dismiss the complaint.
ORDERED that the appeal is dismissed, without costs or disbursements, as the plaintiff is not aggrieved by the portion of the order appealed from (see CPLR 5511).
The plaintiff is not aggrieved by the portion of the order appealed from, as he did not submit opposition to the defendants' motion to dismiss the complaint (see CPLR 5511; Janiak v Ewall, 88 AD3d 849, 850; Ponce-Francisco v Plainview-Old Bethpage Cent. School Dist., 83 AD3d 683, 686). Thus, the appeal must be dismissed.
MASTRO, J.P., LEVENTHAL, DUFFY and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court